Citation Nr: 0311565	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  01-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes at T-11 and T-12, secondary to the service-connected 
residuals of a fracture at C1.  

2.  Entitlement to an increased rating for the history of a 
fracture at C1, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1982 to January 1986.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.

By a letter, dated in August 2001, the RO notified the 
veteran of the VCAA and the potential impact on his claim.  
In a Supplemental Statement of the Case (SSOC), issued in 
February 2002, the SSOC sets forth the provisions of 
38 C.F.R. § 3.159, the enabling regulations applicable to the 
VCAA.

During the pendency of the appeal, the VA promulgated 
regulations which permitted the Board to obtain evidence, 
clarify the evidence, cure procedural defect, or perform any 
other action essential for a proper appellate decision in any 
appeal properly before it without having to remand the appeal 
to the RO.  67 Fed. Reg. 3099-3100 (Jan. 23, 2002) (codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002)).  

In January 2003, the Board took additional action to develop 
the evidence.  38 C.F.R. § 19.9 (2002).  As a result of that 
action, the Board obtained records from the VA Medical Center 
(MC) in Roseburg, Oregon, reflecting the veteran's scheduled 
appointments from February 1999 to October 2001.  The Board 
also obtained medical records from the VAMC in White City, 
Oregon, reflecting the veteran's treatment from November 2001 
to March 2003.  

In January 2003, the Board also requested that the veteran be 
scheduled for VA examinations to determine the etiology of 
his degenerative changes at T-11 and T-12, and to determine 
the manifestations of his service-connected residuals of a 
fracture at C-1.  In May 2003, the veteran informed the VA 
that he had a hectic school schedule and that he could not be 
present for VA compensation and pension examinations.  He 
stated that when his schedule changed, he would inform the RO 
that he was ready to proceed. 

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated, in part, the regulations which 
had permitted the Board to develop claims.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  As a result of that 
decision, the Board must remand this claim for further 
consideration by the RO.  

In light of the foregoing, the Board is constrained to remand 
this case to the RO for the following actions:

1.  The RO must review the following 
additional evidence received in 
conjunction with the veteran's appeal:  
records from the VA Medical Center (MC) 
in Roseburg, Oregon, reflecting the 
veteran's scheduled appointments from 
February 1999 to October 2001; records 
from the VAMC in White City, Oregon, 
reflecting the veteran's treatment from 
November 2001 to March 2003; and the 
veteran's response to his VA examinations 
scheduled for April 2003.  The RO must 
also review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of the claim and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter by the RO, must comply 
with the holdings of Disabled American 
Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003).  

2.  When the foregoing actions are 
completed, the RO must undertake any 
indicated development and then 
readjudicate the issues of entitlement to 
service connection for degenerative 
changes at T-11 and T-12, secondary to 
the service-connected residuals of a 
fracture at C1 and entitlement to an 
increased rating for the history of a 
fracture at C1.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  Thereafter, 
if in order, the case should be returned 
to the Board for further appellate 
action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of the remanded 
issues.  It must be emphasized, however, that the veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



